 Case 4:21-cv-04008-SOH Document 25                Filed 07/23/21 Page 1 of 1 PageID #: 79



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

SHEILA CLARK,
Individually and as Personal Representative
of the Estate of Timothy Clark, deceased                                              PLAINTIFF

v.                                   Case No. 4:21-cv-4008

RUSTON BENOIT, et al.                                                             DEFENDANTS

RUSTON BENOIT                                                            COUNTER-PLAINTIFF

v.

SHEILA CLARK,
Individually and as Personal Representative
of the Estate of Timothy Clark, deceased                              COUNTER-DEFENDANT

                                              ORDER

       Before the Court is a Motion to Intervene filed by Sandra Benoit. (ECF No. 21). No party

has responded and the time to do so has passed. See Local Rule 7.2(b). The Court finds the matter

ripe for consideration.

       Sandra Benoit seeks to intervene in this case pursuant to Federal Rule of Civil Procedure

24(b). Ms. Benoit states that she was a passenger in one of the two vehicles involved in the

underlying collision. Further, Ms. Benoit states that this motion is unopposed. Upon consideration,

the Court finds that good cause for the motion has been shown. Accordingly, Sandra Benoit’s

motion (ECF No. 21) is hereby GRANTED. Sandra Benoit is ordered to file her complaint in

intervention within seven (7) days of the date of entry of this order.

       IT IS SO ORDERED, this 23rd day of July, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
